                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LABORERS LOCAL UNION 158,                  :   CIVIL ACTION NO. 1:19-CV-1025
LABORERS LOCAL UNION 158                   :
HEALTH AND WELFARE FUND,                   :   (Judge Conner)
and LABORERS LOCAL UNION 158               :
PENSION FUND,                              :
                                           :
                   Plaintiffs              :
                                           :
             v.                            :
                                           :
GLOBAL ENVIRONMENTAL                       :
SOLUTIONS, INC., and KEVIN                 :
POMERLEAU,                                 :
                                           :
                   Defendants              :

                                  MEMORANDUM

I.    Background

      Plaintiffs commenced the above-captioned civil action on June 17, 2019,

with the filing of a four-count complaint against defendants Global Environmental

Solutions, Inc., and Kevin Pomerleau, president of Global Environmental Solutions,

Inc. (Doc. 1). Plaintiffs assert claims for unpaid contributions, damages, penalties,

and interest under Section 301 of the Labor Management Relations Act, 29 U.S.C.

§ 185; Section 502(d) of the Employee Retirement Income Security Act, 29 U.S.C.

§ 1132(d); and the Pennsylvania Wage Payment and Collection Law, 43 PA. STAT.

AND CONS. STAT. ANN.   § 260.1 et seq.

      On August 22, 2019, plaintiffs filed a status report with the court indicating

that defendants had filed for Chapter 11 bankruptcy on May 14, 2019. (See Doc. 4).

Thus, pursuant to 11 U.S.C. § 362, we entered an order on August 27, 2019, staying
this case and tasking plaintiffs to file quarterly status reports apprising the court of

the status of the bankruptcy proceedings. (See Doc. 5). The stay continued until

May 29, 2020, when plaintiffs submitted a status report indicating “the Bankruptcy

has been dismissed and Plaintiffs are proceeding with completing service on the

Defendants.” (See Doc. 8 at 1-2). We entered an order that same day lifting the

stay and directing the Clerk of Court to reopen the case. (See Doc. 9).

      On September 15, 2020, plaintiffs filed a status report advising the court

that plaintiffs “have been attempting to complete service,” that “mailings to both

Defendants were returned with a forwarding address,” and that plaintiffs were

“attempting to make service at the new address.” (Doc. 10 at 2). Three months

passed without word from plaintiffs, so on December 29, 2020, we entered an order

directing plaintiffs to show cause within 14 days why the complaint should not be

dismissed for failure to serve defendants within the time limits of Federal Rule of

Civil Procedure 4(m). (See Doc. 11 (citing FED. R. CIV. P. 4(m))). On January 11,

2021, plaintiffs filed a status report stating they hired a process server in attempt to

execute service at the best available address, that service had not been executed at

that address, and that plaintiffs had discovered a new address for defendants in

Louisiana and were attempting to complete service there. (See Doc. 12 at 1-2). We

thereafter entered an order giving plaintiffs additional time, until March 1, 2021, to

effect service. (See Doc. 13 at 1-2). The order admonished plaintiffs that if they

were unable to effect service within that timeframe, they must show cause why the

case should not be dismissed. (See id. at 2).




                                            2
      Plaintiffs filed a status report on February 25, 2021, and reported that service

was not successful at the Louisiana address. (See Doc. 14 at 2). Plaintiffs indicated

their process server was performing a “skip trace” search to try to find defendants.

(See id.) Another two months went by without a filing from plaintiffs’ counsel, so

we entered a third show-cause order on May 3, 2021. (Doc. 15). Our order noted

that it had been nearly a year since we lifted the bankruptcy stay on May 29, 2020,

and plaintiffs had failed to effect service during that time. (See id. at 1). We gave

plaintiffs 25 more days, until May 28, 2021, to effect service, and warned that failure

to serve defendants by the deadline would result in dismissal of this case without

prejudice pursuant to Rule 4(m). (See id.) More than a month has passed since the

service deadline, and no return of service (nor any other filing) has been received by

the court.

II.   Discussion

      Federal Rule of Civil Procedure 4(m) sets forth the time limit for service of

the summons and a copy of the complaint: “If a defendant is not served within 90

days after the complaint is filed, the court—on motion or on its own after notice to

the plaintiff—must dismiss the action without prejudice against that defendant or

order that service be made within a specified time.” FED. R. CIV. P. 4(m). The court

may extend the time for service “for an appropriate period” if the plaintiff is able to

show “good cause for the failure” to timely serve. Id.




                                           3
      The Third Circuit Court of Appeals has established a two-step process for

district courts to apply in determining whether to dismiss a case for failure to timely

serve or to grant additional time to effect service:

             First, the district court should determine whether good
             cause exists for an extension of time. If good cause is
             present, the district court must extend time for service
             and the inquiry is ended. If, however, good cause does
             not exist, the court may in its discretion decide whether
             to dismiss the case without prejudice or extend time for
             service.

Petrucelli v. Bohringer & Ratzinger, 46 F.3d 1298, 1305 (3d Cir. 1995). Good

cause requires good faith on the part of the plaintiff and some reasonable basis for

noncompliance with the time specified in the federal rules. See MCI Telecomm.

Corp. v. Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995). In deciding whether

good cause exists, our “primary focus is on the plaintiff’s reasons for not complying

with the time limit in the first place.” Id. Prejudice is one factor to be considered,

but the absence of prejudice to the opposing party alone does not constitute good

cause to excuse late service. Id.

      The court has granted plaintiffs three extensions of time in which to serve the

summons and complaint. (See Docs. 11, 13, 15). This lawsuit has now been pending

for over 400 days—more than four times the amount of time contemplated by Rule

4(m)—without service on the defendants.1 Plaintiffs did not file a return of service

by May 28, 2021, the deadline established by the court’s most recent order, nor did



      1
         Because the bankruptcy petition was filed on May 14, 2019, (see Doc. 4 at 1),
before this action was initiated, we exclude from this calculation all time between
the filing of this action and the lifting of the bankruptcy stay on May 29, 2020.


                                            4
they file a request for further extension of time or a status report explaining their

ongoing attempts to serve defendants.2 Moreover, we note that plaintiffs’ previous

status reports offer little insight into whether plaintiffs have in fact been diligent in

attempting to effect service over the course of the past 13 months; we know only

that, sometime between September 2020 and January 2021, plaintiffs employed a

process server to attempt to find defendants and serve them, but we have not been

told much else about the nature of plaintiffs’ efforts to comply with Rule 4(m). We

find that plaintiffs have failed to establish good cause for further extensions of the

service deadline, and we will thus dismiss plaintiffs’ complaint without prejudice.




      2
        Indeed, we note that plaintiffs never once actually requested an extension of
time from the court. Plaintiffs merely filed (very brief) status reports, and the court
granted the extensions of time sua sponte.


                                            5
III.   Conclusion

       Plaintiffs’ complaint will be dismissed without prejudice for failure to effect

timely service pursuant to Federal Rule of Civil Procedure 4(m). An appropriate

order shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:    July 6, 2021
